Citation Nr: 1236928	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  08-13 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for bilateral hearing loss.  

2.  Entitlement to an increased rating in excess of 10 percent for left otitis media with cholesteatoma.  

3.  Entitlement to an increased (compensable) rating for right otitis media.  

4.  Entitlement to a total rating by reason of individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	L. Weinstein, Attorney



WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from October 1953 to September 1955.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2010, a travel board hearing was held before the undersigned in Philadelphia, Pennsylvania.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in January 2010 so that VA examinations could be scheduled and the matter of TDIU could be considered.  This was not accomplished and additional development is now found to be necessary.  Therefore, the appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran is claiming increased ratings for bilateral hearing loss and otitis media of each ear, as well as TDIU.  As noted, the case was remanded by the Board in June 2010 so that medical examinations could be conducted.  In connections with those examinations, opinions were to be rendered.  After review, the Board finds that the requested opinions were not obtained.  As such, the case must be returned for additional development.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  Specifically, the examiner was to offer an opinion as to whether, due exclusively to the Veteran's service-connected disabilities, he is precluded from engaging in all forms, including sedentary forms, of substantially gainful employment consistent with his educations and occupational experience.  Although the impact of the Veteran's hearing loss on his employability was discussed in the report of the March 2011, the requested opinion, regarding the Veteran's ability to obtain and retain substantially gainful employment was not rendered.  

It is further noted that, in the application for TDIU submitted by the Veteran in March 2011, he indicated that he was in receipt of benefits administered by the Social Security Administration (SSA).  Records pertaining to the award of such benefits by the SSA have not been associated with the record certified for appellate review.  Such records may be of significant probative value in determining whether service connection for the disabilities at issue may be granted.  As the Court of Appeals for Veterans Claims  (Court) held in Lind v. Principi, 3 Vet. App. 493, 494 (1992), that the duty to assist requires the VA to attempt to obtain records from other Federal agencies, including the SSA, when the VA has notice of the existence of such records.  Thus, the RO must request complete copies of the SSA records utilized in awarding the Veteran disability benefits.  

Finally, while the March 2011 VA examiner did not render a specific opinion regarding engaging in all forms, including sedentary forms, of substantially gainful employment consistent with his educations and occupational experience, it was indicated in the examination report that his service-connected disability had affected his ability to work adequately due to difficulty communicating.  As such, it is found that the claim should be referred to the VA Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular award.  38 C.F.R. § 3.321 (b)(1) (2011).  

Accordingly, the issues on appeal are REMANDED for the following actions:

1.  The RO should contact the SSA and request copies of the SSA decision, if any, awarding benefits and any medical records utilized by that agency.  All records received should be associated with the record.

2.  The RO should arrange for the Veteran's claims folder to be reviewed by the VA examiners who completed the March 2011 VA examinations for a supplemental opinion.  The examiners should be requested to render opinions regarding the current severity of the Veteran's service-connected hearing loss and otitis media, as well as the impact of those disabilities on his ability to engage in substantially gainful employment.  Following completion of the examinations, the examiners should offer an opinion as to whether the Veteran is precluded from engaging in all forms of substantially gainful employment, including sedentary employment due solely to the Veteran's service-connected disabilities.  The examiners should provide complete rationale for all conclusions reached.  If the VA examiners are not available, the Veteran should be scheduled for a new examination so that the requested opinions may be obtained.  

3.  The RO should forward the Veteran's claims folder to the VA Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular award under the provisions of 38 C.F.R. § 3.321 (b)(1).  

4.  Thereafter, the RO should readjudicate the issues on appeal.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).









